Citation Nr: 9928146	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which held that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for a low back disorder.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder, and is seeking to 
reopen with new and material evidence a previously denied 
claim for the same.

After review of the case, the Board finds that it is not 
ready for appellate adjudication.

The Board finds that the RO denied the veteran's claim to 
reopen a claim of entitlement to service connection for a low 
back disorder in a November 1997 rating decision.  In that 
decision, the RO concluded that new and material evidence had 
not been submitted to reopen the claim, reasoning that "[t]o 
justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  This 
definition of new and material evidence was reiterated, after 
the veteran submitted additional medical evidence, in the 
RO's September 1998 Statement of the Case (SOC).  In the SOC, 
the RO specifically stated that the additional evidence was 
"new," but that it was not "material."

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(1998).

The regulations pertaining to new and material evidence have 
been interpreted in the case law as requiring a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

It is noteworthy, however, that recent case law requires 
that, if new and material evidence has been presented, a 
claim must still be well-grounded before it may be reopened 
and evaluated on the merits.  Winters w. West, 12 Vet. App. 
203  (1999); Elkins v. West, 12 Vet. App. 209  (1999).

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied on the element of the new and material 
evidence analysis that is no longer considered a reasonable 
interpretation of the statutory law governing new and 
material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321  (1999) (Remand pursuant to Hodge v. West not 
necessary if it was determined that additional evidence was 
not "new," but question of remand is raised when claim was 
denied based on now-invalid "materiality" test).

Accordingly, to ensure compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the record to 
determine whether new and material 
evidence has been submitted to reopen the 
veteran's claim of entitlement to service 
connection for a low back disorder.  It 
is important that this analysis be 
conducted pursuant to 38 C.F.R. 
§ 3.156(a)  (1998), and in light of the 
United States Court of Appeals for the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356  (1998) and the 
United States Court of Appeals for 
Veterans Claims' decisions in Winters w. 
West, 12 Vet. App. 203  (1999), and 
Elkins v. West, 12 Vet. App. 209  (1999).  
If, and only if, it is determined that 
the claim should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.  

2.  If the RO's decision remains adverse 
to the veteran in any way, he and his 
representative should be issued a 
Supplemental Statement of the Case.  The 
RO should ensure that any Supplemental 
Statement of the Case furnished to the 
veteran contains all relevant statutory 
and regulatory provisions that were not 
set forth in the Statement of the Case, 
as well as detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be provided 
with a reasonable period of time within 
which to respond. 

The case should thereafter be returned to the Board for 
further appellate review, as appropriate.  The purpose of 
this REMAND is to ensure satisfaction of due process 
requirements and to ensure full development of the record.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action is 
required by the veteran until he receives further notice.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



